Name: Council Regulation (EEC) No 1098/88 of 25 April 1988 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: economic policy;  plant product;  monetary economics;  production;  prices
 Date Published: nan

 Avis juridique important|31988R1098Council Regulation (EEC) No 1098/88 of 25 April 1988 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 110 , 29/04/1988 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 26 P. 0145 Swedish special edition: Chapter 3 Volume 26 P. 0145 COUNCIL REGULATION (EEC) No 1098/88 of 25 April 1988 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, for rape seed on the one hand and for sunflower seed on the other, it is advisable to set the maximum guaranteed quantity at one and the same time for 1988/89, 1989/90 and 1990/91; whereas, for the purposes of the system of maximum guaranteed quantities, it is advisable to estimate production after the beginning of the marketing year in order to make the estimates concerned more accurate; whereas Article 27a of Regulation (EEC) No 136/66 EEC (3), as last amended by Regulation (EEC) No 3994/87 (4), should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 27a of Regulation (EEC) No 136/66/EEC is hereby amended as follows: 1. Paragraph 1 is replaced by the following: ´1. The Council, acting in accordance with the procedure laid down in Article 43 (2) of the Treaty, shall fix, for periods of three marketing years, and beginning with the 1988/89, 1989/90 and 1990/91 marketing years, maximum guaranteed quantities for Community colza and rape seed and Community sunflower seed.' 2. Paragraph 3 is replaced by the following: ´3. Where the estimate of rape or sunflower seed production made before the end of the second month of the marketing year exceeds the maximum guaranteed quantity for the seed concerned and for the marketing year in question, the amount of the aid for that marketing year shall be reduced by the incidence on the target price of a coefficient which reflects the extent of the difference. Where application of the foregoing subparagraph to actual production instead of to the production estimated at the beginning of the marketing year would result in a different reduction in the amount of the aid from that actually applied, the amount of aid for the following marketing year shall be adjusted to take account of that situation.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to rape seed from 1 July 1988 and to sunflower seed from 1 August 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 April 1988. For the Council The President H.-D. GENSCHER (1) OJ No C 84, 31. 3. 1988, p. 10. (2) Opinion delivered on 14 April 1988 (not yet published in the Official Journal). (3) OJ No 172, 30. 9. 1966, p. 3025/66. (4) OJ No L 377, 31. 12. 1987, p. 31.